DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al (US patent 8,702,451 B2).
Regarding claim 1, Luo discloses a housing (10) comprising: a base (see attachment); and a tongue (121) comprising a first face and a second face which are positioned at a thickness direction and extend in a length direction and a width direction, the tongue (121) comprising a front edge and a rear edge in the width direction, and the rear edge connecting the base; a plurality of terminals (21, 22, 23), each terminal having a plate-shape contact portion, at least some of the plurality of terminals comprising signal terminals and ground terminals (col. 2, lines 40-56) , the plurality of terminals comprising: a plurality of first terminals (21), a plate-shape contact portion of each first terminal being provided on the first face of the tongue (121); and
a plurality of second terminals (21, 22, 23), a plate-shape contact portion of each second terminal (22) being provided on the second face of the tongue (121); and at 
	Regarding claim 2, Luo discloses at least one of the first face and the second face of the tongue (121) is provided with a common grounding member receiving groove receiving the common grounding member (31).
Regarding claim 3, Luo discloses each connection portion comprises:
a pair of clamping arms (see attachment) configured to clamp two side edges of the plate-shape contact portion of the ground terminal in the length direction.
Regarding claim 4, Luo discloses the at least some of the plurality of terminals further comprise a signal terminal pair, the signal terminal pair and the ground terminals are alternately arranged, and the electrical connector further comprises: a shielding member configured to be mechanically and electrically connected to the common grounding member and positioned between the plate-shape contact portions of the signal terminal pair provided on the first face of the tongue and the plate-shape contact portions of the signal terminal pair provided on the second face of the tongue.
Regarding claim 5, Luo discloses the tongue (121) further comprises: a shielding member (317’) receiving groove which is provided at the front edge of the tongue, 
Regarding claim 6, Luo discloses the shielding member (317’) and the elongated plate portion of the common grounding member comprise a plurality of fork pieces (323’) which are used to clamp the shielding member and the elongated plate portion of the common grounding member and do not overlap each other in the thickness direction.
	Regarding claim 7, Luo discloses a housing (10) comprising: a base (see attachment); and a tongue (121)  comprising a first face and a second face which are positioned in a thickness direction and extend in a length direction and a width direction, the tongue (121) comprising a front edge and a rear edge in the width direction, and the rear edge connecting the base (see attachment); a plurality of terminals (21, 22, 23),  each terminal having a plate-shape contact portion, at least some of the plurality of terminals (21, 22, 23) comprising signal terminals and ground terminals, the plurality of terminals (col. 2, lines 40-56) comprising: a plurality of first terminals (21) provided on the first face of the tongue (121); and a plurality of second terminals (22) provided on the second face of the tongue (121); and at least one common grounding member (31) which is mounted on the tongue and positioned between the plate-shape contact portion of the first terminal and the plate-shape contact portion of the second terminal, the common grounding member (31) comprising: an elongated plate portion extending in the length direction; a plurality of first connection portions which each extend from the elongated plate portion toward the first face of the tongue (121) and each are connected to the plate-shape contact portion of the ground terminal of the first terminals at a first 

Regarding claim 8, Luo discloses the common grounding member (31) is spaced apart from the front edge and the rear edge of the tongue (121) and mounted on the tongue in the thickness direction.
Regarding claim 9, Luo discloses the second face of the tongue is provided with a common grounding member (31) receiving groove receiving the common grounding member.
Regarding claim 10, Luo discloses a projection of the contacting position of the ground terminal (col. 2, lines 40-56) in the thickness direction to be mated is positioned within a range defined the elongated plate portion of the common grounding member (31).
Regarding claim 11, Luo discloses the first connection portion and the second connection portion each comprise a pair of clamping arms (see attachment), the pair of clamping arms are configured to clamp two side edges of the plate-shape contact portion of the ground terminal in the length direction.


Regarding claim 13, Luo discloses the at least some of the plurality of terminals (21, 22, 23) further comprise a signal terminal pair, the signal terminal pair and the ground terminals are alternately arranged, and the electrical connector further comprises: a shielding member (317’) configured to be mechanically and electrically connected to the common grounding member (31) and positioned between the plate-shape contact portions of the signal terminal pair provided on the first face of the tongue and the plate-shape contact portions of the signal terminal pair provided on the second face of the tongue (121).
Regarding claim 14, Luo discloses the tongue (121) further comprises:
a shielding member (317’) receiving groove which is provided at the front edge of the tongue, extends rearwardly and is communicated with the common grounding member (31) receiving groove.
Regarding claim 15, Luo discloses the shielding member (317’) and the elongated plate portion of the common grounding member (31) comprise a plurality of fork  (313’) pieces which are used to clamp the shielding member (317’)  and the elongated plate portion of the common grounding member and do not overlap each other in the thickness direction.
                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        	02/13/2021












[AltContent: textbox (Base)][AltContent: arrow][AltContent: textbox (Clamp
Arm)][AltContent: arrow]
    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale